Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 04/27/2022, applicant filed an amendment on 07/27/2022, amending claims 1, 10, and 20.  Claims 5, 8, 15, 17, 18 are cancelled.  Claims 22-25 are newly added.  The pending claims are 1-4, 6-7, 9-14, 16, 19-25. 
Response to Arguments
3.	Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
	With regard to the 35 U.S.C. 101 rejection, applicant argues that the pending claims are eligible under 35 U.S.C. 101 because the claims include “context tag” which cannot practically be performed in the human mind.
	The examiner notes that generating a context tag is simply generating a context label.  It can practically be performed in the human mind.  A person can collect context data of an utterance, and generates a note or a label corresponding to the utterance based on the collected context.  Applicant listed examples of claims that do not recite mental process.  However, those examples are different from the process of generating a context tag.  For example, the cited case of SiRF Technology, Inc. v. International Trade Commission relates to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites.  Collecting context data from a received utterance and generating a context tag and attaching it to a selected ground truth is far from calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, and far from the other cited examples. 
Applicant argues that the claims are invoking a machine learning process, and are considered an improvement in the technical field of processing information.
The examiner notes that the claimed machine learning process is cited at very high level of generality.  The claims do not have any limitations that show any improvement.  Further, the claims do not even identify what is this machine learning process and how is used to select the ground truth. The cited machine learning process is very general, and can be invoked by a user via simply entering data into the machine.  Automating an abstract idea using a machine does not transform the abstract idea into an eligible subject matter.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-7, 9-14, 16, 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to obtaining an utterance input from a user agent; collecting context data of the utterance input from the user agent, wherein the context data describes circumstances of the utterance input; generating a context tag based on the context data, wherein the context tag corresponds to the utterance input; selecting a ground truth, wherein the selecting includes using the utterance input and the context tag, wherein the ground truth includes an utterance and an intent, wherein the utterance of the ground truth is semantically identical to the utterance input, and wherein the intent of the ground truth is semantically consistent with the context tag; and updating the ground truth, wherein the updating includes attaching the context tag.  Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  
Claims 19 and 20, except for the recitation of generic computer components (processor), the claims recite steps that could be performed by a human.  A human can perform the steps of obtaining an utterance input from a user agent; collecting context data of the utterance input; generating a context tag; selecting a ground truth; and updating the ground truth by attaching the generated context tag. The context of these claims encompass the user can manually generate a context label or tag and attaching it to a ground truth.  Generating a context tag is simply generating a context label.  It can practically be performed in the human mind.  A person can collect context data of an utterance, and generates a note or a label corresponding to the utterance based on the collected context. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application. The claims do not have any limitations that show any improvement. Further, the claimed machine learning process is cited at very high level of generality; and the claims do not even identify what is this machine learning process and how is used to select the ground truth. The cited machine learning process is very general, and can be invoked by a user via simply entering data into the machine.  Automating an abstract idea using a machine does not transform the abstract idea into an eligible subject matter. More, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Claim 1, similar to claims 19 and 20, a human can obtain an utterance input from a user agent; collects context data of the utterance input; generates a context tag; selects a ground truth; and updates the ground truth by attaching the generated context tag.  The context of this claim encompasses the user can manually generate a context label or tag and attaching it to a ground truth.   All these steps cover performance of the limitations in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 2 recites “wherein the selecting includes invoking a machine learning process with the utterance input and the context tag so that the machine learning process provides a first ground truth having a first utterance and a first intent”.  The machine learning process is recited at a high-level of generality.  The claim does not show an action or specific steps that cannot be practically performed in the human mind.  That is, other than reciting “the machine learning process”, nothing in the claim element precludes the selection step from practically being performed in the human mind.  Thus, the claim recites a mental process.  
Claim 6 describes the context data is absent of data derived from the utterance input, and further recites that context data of the utterance includes manually input data, metadata of a page from which the utterance input has been provided, and login information of a user. Having the context data include data that is manually input, metadata, and login information affirms that the need of a machine is not necessary. Thus, the claim recites a mental process.  
Claim 7 describes the context data is absent of data derived from the utterance input, and further recites that context data of the utterance includes manually input data, and metadata of a page from which the utterance input has been provided, which does not require a machine as well. Thus, the claim recites a mental process.  
Claim 9, describes wherein the context data is absent of data derived from the utterance input, and further recites that context data of the utterance includes metadata of a page from which the utterance input has been provided, and login information of a user.  Collecting context data including metadata of a page from which the utterance input has been provided, and login information of a user does not require a machine. Thus, the claim recites a mental process.  
Claim 10, relates updating the training data so that the training data includes the ground truth as tagged with the context tag.  Adding a tag or label to the ground truth to update the training data covers performance of the limitation in the mind without requiring a machine.  Generating a context tag is simply generating a context label.  It can practically be performed in the human mind.  A person can collect context data of an utterance, and generates a note or a label corresponding to the utterance based on the collected context. Thus, the claim recites a mental process.  
Claim 11, recites that the user agent runs in a retail website, and wherein the context data of the utterance includes a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user.  Collecting a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user as context data does not require a machine.  Thus, the claim recites a mental process.  
Claim 12, recites wherein the context data is absent of data derived from the utterance input, and wherein the context data of the utterance includes manually input data, metadata of a page from which the utterance input has been provided, and login information of a user, wherein the user agent runs in a retail website, and wherein the context data of the utterance includes a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user, wherein the generating comprises selecting an instance from the context data for the context tag, wherein the instance is associated with a first intent of the utterance input, wherein the instance distinguishes the first intent from a second intent, wherein the utterance input means both the first intent and the second intent, and assigning the context tag for the utterance input with the instance, wherein the selecting comprises discovering one or more ground truth that has respective utterance identical to the utterance input, ascertaining that an intent of a certain ground truth from the discovering is semantically relevant to the context tag by examining respective intent of the one or more ground truth from the discovering, and determining the certain ground truth as a ground truth corresponding to the utterance input and the context tag.  The selecting of an instance from the context data, distinguishing a first intent from a second intent, ascertaining an intent, and determining a certain ground truth, as claimed, all could be performed in a human mind without using a machine.  Thus, the claim recites a mental process.    
Claim 13, recites wherein the context data of the utterance is selected from the group consisting of: a manual input, metadata of a page from which the utterance input has been provided, and login information of a user.  The selecting of context data from the group consisting of: a manual input, metadata of a page from which the utterance input has been provided, and login information of a user could be performed in a human mind without using a machine.  Having the context data include data that is manually input, metadata, and login information affirms that the need of a machine is not necessary. Thus, the claim recites a mental process.  
Claim 14, recites wherein the user agent runs in a retail website, and wherein the context data of the utterance input is selected from the group consisting of: a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user.  Having the context data selected from the group consisting of: a department name of a page, a product type of the page, previous search terms, and search details does not require a machine.  Thus, the claim recites a mental process.  
Claim 16, relates to discovering one or more ground truth that has respective utterance identical to the utterance input; ascertaining that an intent of a first ground truth from the discovering is semantically relevant to the context tag by examining respective intent of the one or more ground truth from the discovering; and determining the first ground truth as a ground truth corresponding to the utterance input and the context tag.  A human can discovers one or more ground truth, ascertains the intent, and determines the first ground truth as a ground truth corresponding to the utterance input and the context tag, as claimed, without using a machine. Thus, the claim recites a mental process.  
Claim 21 recites, wherein the selecting includes invoking the machine learning process with the utterance input and the context tag so that the machine learning process provides a first ground truth having a first utterance and a first intent.  The claimed machine learning process is cited at very high level of generality; and the claims do not even identify what is this machine learning process and how is used to select the ground truth. The cited machine learning process is very general, and can be invoked by a user via simply entering data into the machine.  Automating an abstract idea using a machine does not transform the abstract idea into an eligible subject matter.
Claim 22 recites, wherein the method includes training the machine learning process in dependence on the updating.  The claim does not specify what is the machine learning process and how is trained to select the ground truth.
Claim 23 recites, wherein the method includes training the machine learning process using the updated ground truth.  The claim does not specify what is the machine learning process and how is trained to select the ground truth.  
Claim 24 recites, wherein the collecting includes processing web browsing data of a user to extract the context data. Having the type of data as a browsing data does not require a machine to perform the invention.  A human can perform the obtaining, collecting, generating, selecting, and updating steps using the browsing data without using a machine.
Claim 25 recites, wherein the method includes training the natural language classifier in dependence on the updating.  Training a natural language classifier is cited at very high level of generality.  The claim does not recite the specific steps of the training and how is this trained classifier is used to improve the technical field of processing information.
Accordingly, claims 1-2, 6-7, 9-14, 16, 19-25 are directed to an abstract idea, and are not patent eligible.
Allowable Subject Matter
6.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659